Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 1 of 40 PageID: 1




Martin W. Aron (N.J. Bar I.D. 036011984)
Luke P. Breslin (N.J. Bar I.D. 029222010)
Michael J. Nesse, Esq. (N.J. Bar I.D. 116072014)
JACKSON LEWIS P.C.
200 Connell Drive, Suite 2000
Berkeley Heights, New Jersey 07922
(908) 795-5200
Attorneys for Defendants

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ASHLEY CHARLES,                   :
                                  :                      Civil Action No.
                 Plaintiff,       :
                                  :
        v.                        :                   NOTICE AND PETITION FOR
                                  :                   REMOVAL OF CASE FROM THE
SPRING HILLS SENIOR COMMUNITIES, :                    SUPERIOR COURT OF NEW JERSEY,
LLC, UNANDA BELL, JOHN DOES 1-10, :                   LAW DIVISION, MIDDLESEX COUNTY
AND XYZ CORP. 6-10,               :
                                  :
                 Defendants.      :
 TO: William T. Walsh, Clerk                               Ty Hyderally, Esq.
     United States District Court                          Francine Foner, Esq.
     District of New Jersey                                Hyderally & Associates, P.C.
     MLK Jr. Federal Bldg. & Courthouse                    33 Plymouth Street, Suite 202
     50 Walnut Street                                      Montclair, NJ 07042
     Newark, NJ 07102

               Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Spring Hills, LLC

(“Spring Hills”), improperly pled as Spring Hills Senior Communities, LLC, and Unanda Bell

(“Ms. Bell”) (collectively referred to as “Defendants”) respectfully submit this Notice and Petition

for Removal of this case from the Superior Court of New Jersey, Law Division, Middlesex County,

bearing Docket No. MID-L-002711-21, and states as follows as grounds for removal:

       1.      On or about May 6, 2021, Plaintiff, Ashley Charles (“Plaintiff”), filed a civil action

captioned Ashley Charles v. Spring Hills Senior Communities, LLC, et al., Docket No. MID-L-




                                                 1
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 2 of 40 PageID: 2




2711-21, in the Superior Court of New Jersey, Law Division, Middlesex County. A true and

correct copy of the Complaint in that action is attached hereto as Exhibit A.

          2.   On or about May 7, 2021, counsel for Defendants agreed to accept service of the

Summons and Complaint on behalf of Defendants. A true and correct copy of the

Acknowledgment of Service, dated May 12, 2021, is attached hereto as Exhibit B.

          3.   The Complaint was the initial pleading received by Defendants setting forth the

claims upon which Plaintiff’s action is based. These documents constitute all pleadings and

process provided to Defendants in this action.

          4.   Defendants have not filed an answer or other pleading in the Superior Court of

New Jersey.

          5.   This notice and petition is timely filed within the provisions of 28 U.S.C. § 1446,

as Defendants have effected removal within thirty (30) days of receipt of the Complaint, the first

paper from which Defendants ascertained that the case is one which has become removable. See

28 U.S.C. § 1446.

          6.   This action is removable to this Court on the basis of federal question jurisdiction

pursuant to 28 U.S.C. § 1331.

          7.   As set forth in the Complaint, Plaintiff alleges, inter alia, that Defendants violated

the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2651(b), et seq. and 29 U.S.C. § 2601,

et seq.

          8.   Accordingly, this action is being removed to this Court on the ground that original

jurisdiction over Plaintiff’s claims exists pursuant to 28 U.S.C. § 1331, by virtue of its federal

question jurisdiction arising out of Plaintiff’s claims under the FMLA.

          9.   Pursuant to 28 U.S.C. § 1441, this action is properly removable to federal court

because it is founded, in part, on claims or rights arising under the laws of the United States.

                                                  2
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 3 of 40 PageID: 3




         10.      This Court has supplemental jurisdiction over Plaintiff’s additional causes of action

under 28 U.S.C. §§ 1367 and 1441(c).

         11.      Venue is proper in this Court.

         12.      Defendants file this Notice of Removal without waiving any defense to Plaintiff’s

claims or conceding that Plaintiff has pled claims upon which relief can be granted.

         13.      Pursuant to 28 U.S.C. § 1446(d), Defendants have given written notice of the

removal of this action to all adverse parties and has filed a copy of this notice with the Clerk of the

Superior Court of New Jersey, Law Division, Middlesex County.

                       WHEREFORE, Defendants respectfully request that the within action, now

pending in the Superior Court of New Jersey, Law Division, Middlesex County, be removed to the

United States District Court for the District of New Jersey.

                                                         Respectfully submitted,

                                                         JACKSON LEWIS P.C.
                                                         200 Connell Drive, Suite 2000
                                                         Berkeley Heights, NJ 07922
                                                         (908) 795-5200
                                                         Attorneys for Defendants

                                                   By:   /s/    Martin W. Aron
                                                                Martin W. Aron
                                                                Luke P. Breslin
Dated: May 21, 2021
4837-5955-1209, v. 2




                                                     3
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 4 of 40 PageID: 4




                EXHIBIT A
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 1 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 5 of 40 PageID: 5
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 2 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 6 of 40 PageID: 6
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 3 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 7 of 40 PageID: 7
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 4 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 8 of 40 PageID: 8
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 5 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 9 of 40 PageID: 9
     MID-L-002711-21 05/06/2021 1:03:42 PM Pg 6 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 10 of 40 PageID: 10
     MID-L-002711-21 05/06/2021 1:03:42 PM Pg 7 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 11 of 40 PageID: 11
     MID-L-002711-21 05/06/2021 1:03:42 PM Pg 8 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 12 of 40 PageID: 12
     MID-L-002711-21 05/06/2021 1:03:42 PM Pg 9 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 13 of 40 PageID: 13
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 10 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 14 of 40 PageID: 14
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 11 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 15 of 40 PageID: 15
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 12 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 16 of 40 PageID: 16
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 13 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 17 of 40 PageID: 17
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 14 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 18 of 40 PageID: 18
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 15 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 19 of 40 PageID: 19
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 16 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 20 of 40 PageID: 20
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 17 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 21 of 40 PageID: 21
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 18 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 22 of 40 PageID: 22
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 19 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 23 of 40 PageID: 23
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 20 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 24 of 40 PageID: 24
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 21 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 25 of 40 PageID: 25
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 22 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 26 of 40 PageID: 26
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 23 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 27 of 40 PageID: 27
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 24 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 28 of 40 PageID: 28
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 25 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 29 of 40 PageID: 29
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 26 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 30 of 40 PageID: 30
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 27 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 31 of 40 PageID: 31
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 28 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 32 of 40 PageID: 32
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 29 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 33 of 40 PageID: 33
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 30 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 34 of 40 PageID: 34
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 31 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 35 of 40 PageID: 35
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 32 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 36 of 40 PageID: 36
    MID-L-002711-21 05/06/2021 1:03:42 PM Pg 33 of 33 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 37 of 40 PageID: 37
         MID-L-002711-21 05/06/2021 1:03:42 PM Pg 1 of 1 Trans ID: LCV20211146346
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 38 of 40 PageID: 38




                        Civil Case Information Statement
Case Details: MIDDLESEX | Civil Part Docket# L-002711-21

Case Caption: CHARLES ASHLEY VS SPRING HILLS                     Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
SENIOR COMMUNIT                                                  Document Type: Complaint with Jury Demand
Case Initiation Date: 05/06/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: TY HYDERALLY                                      Is this a professional malpractice case? NO
Firm Name: HYDERALLY & ASSOCIATES, P.C.                          Related cases pending: NO
Address: 33 PLYMOUTH ST STE 202                                  If yes, list docket numbers:
MONTCLAIR NJ 07042                                               Do you anticipate adding any parties (arising out of same
Phone: 9735098500                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Charles, Ashley
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Ashley Charles? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/06/2021                                                                                              /s/ TY HYDERALLY
Dated                                                                                                              Signed
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 39 of 40 PageID: 39




                  EXHIBIT B
Case 2:21-cv-11616-CCC-ESK Document 1 Filed 05/21/21 Page 40 of 40 PageID: 40
